MEMORANDUM**
Thomas Anderson appeals pro se the district court’s order dismissing his diversity action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Breitman v. May Co. California, 37 F.3d 562, 563 (9th Cir.1994), and for clear error the district court’s factual determinations relating to the existence of diversity jurisdiction, Prudential Real Estate Affiliates v. PPR Realty, Inc., 204 F.3d 867, 872-73 (9th Cir. 2000). We affirm.
The district court’s factual finding that Patricia Anderson was domiciled in Oregon at the time this action commenced is not clearly erroneous. See Fisher v. Roe, 263 F.3d 906, 912 (9th Cir.2001). Consequently, dismissal was proper because Appellant failed to establish that complete diversity existed. See Lew v. Moss, 797 F.2d 747, 749 (9th Cir.1986).
Appellant’s remaining contentions lack merit.
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.